Title: From George Washington to Lieutenant Colonel William De Hart, 14 January 1780
From: Washington, George
To: De Hart, William


          
            Sir
            Head Quarters Moristown 14th Jany 1780
          
          I desire that you will immediately on the receipt of this, collect your detatchment and march to New-Ark. If you can move your m⟨en⟩ in sleds, it will ⟨b⟩e much more expeditious, and I would wish you, if possible, to be there early to-morrow morning. An attempt is to be made by a detatchment of the army under the command of Lord Stirling against the enemy upon Staten Island. The object of your taking post at New-Ark is to observe the motions of the enemy upon the North-River and at Powles Hook. If the river should be, by any means possible, they will certainly endeavour to send a relief that way, as I believe the navigation between New-York and Staten Island is totally interrupted by the ice. You will keep parties of observation over towards Bergen, and should they discover any motion in that qua⟨r⟩ter⟨,⟩ you will instantly communicat⟨e⟩ it by way of Elizabeth Town to Lord Stirling. You will obey any commands which you may receive from his Lordship. I am sir your obt servt
          
            Go: Washington
          
        